Citation Nr: 1623853	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-07 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased initial ratings for prostate cancer residuals with erectile dysfunction (ED), rated as noncompensably disabling prior to January 15, 2013, as 10 percent disabling since January 15, 2013, and as 20 percent disabling since September 1, 2015.    

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	T. Scott, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a video conference hearing before the Board in February 2015.

The Veteran's claim for an increased rating for prostate cancer residuals was remanded for additional development in May 2015.  

The Board notes that the claim for an increased rating for tinnitus has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The issue of entitlement to an increased rating for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 15, 2013, the prostate cancer residuals were not manifested by renal dysfunction or voiding dysfunction.  
      
2.  For the period from January 15, 2013, to February 11, 2015, the Veteran's prostate cancer residuals were manifested by the urinary leakage which did not require the wearing of absorbent material or the use of an appliance; there was urinary frequency with daytime voiding with an interval between two and three hours.

3.  Since February 12, 2015, the Veteran's prostate cancer residuals were manifested by daytime voiding with an interval between one and two hours; the Veteran did not have to wear absorbent materials which required changing two to four times per day nor did he have daytime voiding with an interval less than one hour, or awakening to void five or more times per night.  

4.  The Veteran has erectile dysfunction secondary to his service-connected prostate cancer residuals.   


CONCLUSIONS OF LAW

1.  Prior to January 15, 2013, the criteria for an initial compensable rating for prostate cancer residuals were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).
      
2.  From January 15, 2013, to February 11, 2015, the criteria for an initial rating in excess of 10 percent for prostate cancer residuals were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  Since February 12, 2015, the criteria for an initial rating of 20 percent and no more for prostate cancer residuals were met; the criteria for a rating in excess of 20 percent were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a , 4.115b, Diagnostic Code 7528 (2015).

4.  The criteria for service connection for erectile dysfunction as secondary to service-connected prostate cancer residuals have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For historical purposes, the Veteran submitted a claim of entitlement to service connection for prostate cancer residuals in May 2011.  The claim for service connection for prostate cancer residuals with ED was granted in an October 2011 rating decision and assigned a noncompensable rating effective May 10, 2011.  The Veteran disagreed with the rating assigned for prostate cancer residuals and indicated that he believed that service connection for ED should have been rated separately and this appeal ensued.  The rating assigned for prostate cancer residuals with ED was increased to 10 percent in a February 2013 rating decision effective January 15, 2013.  The rating assigned for prostate cancer residuals with ED was increased to 20 percent in a November 2015 rating decision effective September 1, 2015.  The Veteran continues to express dissatisfaction with these ratings, and they are less than the maximum under the applicable criteria.  Therefore, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Private treatment reports from S. Frost, M.D., reflect that the Veteran was diagnosed with a Gleason's 6 adenocarcinoma with no evidence of metastatic disease in April 2002.  He underwent a radical retropubic prostatectomy in June 2002.  He was reported to have a prostate malignancy and organic impotence in November 2002.  

At a July 2011 VA examination, the Veteran reported no recurrence of prostate cancer following a retropubic prostatectomy.  He denied incontinence but endorsed erectile dysfunction.  Physical examination revealed that there was no drainage or dribbling.  The examiner assessed the Veteran with prostate cancer with no recurrence since total prostatectomy and erectile dysfunction.  

At a January 2013 VA examination, the Veteran was noted to have been diagnosed with prostate cancer in April 2002.  He underwent a radical prostatectomy and has had no recurrence since that time.  Physical examination revealed urinary urgency and leakage which does not require the wearing of absorbent material or the use of an appliance.  The Veteran was noted to have daytime voiding between two and three hours.  There were no signs or symptoms of obstructed voiding.  The Veteran endorsed erectile dysfunction due to his prostatectomy.  The examiner indicated that the Veteran does not have any other residual conditions or complications due to prostate cancer or treatment for prostate cancer.  The examiner reported that the Veteran's prostate cancer does not impact his ability to work.    

At a February 2015 hearing before the Board, the Veteran testified that he had erectile dysfunction as a result of his prostate cancer.  He reported that prior to his 2013 VA examination, he had instances of urinary leakage when he could not get to the bathroom fast enough.  He indicated that he voids more often than every two to three hours reported at the 2013 VA examination.  The Veteran testified that he voided six to eight times during a normal eight hour work day and he awakens once or twice a night to void.  He reported that he occasionally used absorbent materials.  He indicated that he was unable to tell whether he has any urinary leakage but at times it felt like he had leakage but then when he went to the bathroom he found that he did not leak.  He testified that he believed that he had some urinary leakage since the 2011 examination.  He reported that his symptoms were worse since his 2013 VA examination.    

At a September 2015 VA examination, the Veteran was noted to have undergone a radical prostatectomy in 2002 with erectile dysfunction since and the use of Viagra without success.  The Veteran has not had an orchiectomy and there was no renal dysfunction due to prostate cancer.  The Veteran was reported to have a voiding dysfunction with urine leakage.  The Veteran stated that he takes a diaper with him when he leaves his house.  The voiding dysfunction does not require the use of an appliance but causes urinary frequency with daytime voiding between one and two hours and nighttime awakening to void three to four times.  The voiding dysfunction does not cause signs or symptoms of obstructed voiding or any other obstructive symptoms.  The Veteran was reported to have erectile dysfunction due to prostate cancer status post radical prostatectomy.  The examiner indicated that the Veteran's prostate cancer does not impact his ability to work.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Malignant neoplasms of the genitourinary system are rated 100 percent disabling. The 100 percent rating shall continue for 6 months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures.  A mandatory VA examination shall be scheduled at that time.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(a).  If there has been no local reoccurrence or metastasis, residuals shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction will be rated on the basis of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a. 

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted.  With the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  With the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is required, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between two and three hours, or, awakening to void two times per night, a 10 percent rating is warranted.  With daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, a 20 percent rating is warranted.  With a daytime voiding interval of less than one hour, or awakening to void 5 or more times per night, a 40 percent rating is warranted.  Id. 

As noted, for the relevant appeal period at issue, the Veteran has been awarded a noncompensable rating prior to January 15, 2013, a 10 percent rating since January 15, 2013, and a 20 percent rating since September 1, 2015.  

As an initial matter, the Board notes that the Veteran's prostate cancer residuals have not been manifested by renal dysfunction or obstructed voiding at any time.  As such, the Board will not discuss the Diagnostic Codes related to these disabilities.  

With regard to the period prior to January 15, 2013, and with regard to urine leakage, the only relevant evidence of record, the VA examination in July 2011, indicates that there was no drainage or dribbling and the evidence does to reflect the use of absorbent materials at any time.  The Veteran did not report urinary frequency at that time.  Consequently, a compensable rating is not warranted for urine leakage or urine frequency.  

With regard to the period from January 15, 2013, to February 12, 2011, the relevant evidence of record includes the January 2013 VA examination and the Veteran's February 2015 testimony, indicates that the Veteran had urinary leakage which did not require the wearing of absorbent material or the use of an appliance.  Consequently a rating in excess of 10 percent is not warranted for urinary leakage.  With regard to urinary frequency, the Veteran reported daytime voiding between two and three hours at the VA examination which is tantamount to the currently assigned 10 percent rating and no more.  However, at the February 2015 hearing, he indicated that he voided six to eight times during a normal eight hour work day and he awakened once or twice a night to void.  He reported that he used absorbent materials for occasional use.  The occasional use of absorbent materials does not meet the criteria for an increased rating.  However, the Veteran's report of daytime voiding six to eight times in an eight hour day meets the criteria for a rating of 20 percent for urinary frequency.  

Consequently, a rating of 20 percent for urinary frequency is warranted effective February 12, 2015, the date of the Board hearing.  

With regard to the period since February 12, 2015, the relevant evidence consists of a September 2015 VA examination, which reflects that the Veteran reported that he took a diaper when he left his house.  However, the evidence does not indicate that he changed the absorbent material two to four times per day.  With regard to voiding, the Veteran reported daytime voiding between one and two hours and nighttime awakening to void three to four times which is tantamount to a rating of 20 percent and no more.  The evidence does not indicate that the Veteran's daytime voiding interval was less than one hour or voiding five or more times per night.  Consequently, a rating in excess of 20 percent is not warranted for voiding dysfunction or urinary frequency during the relevant appeal period at issue.  

With regard to the Veteran's ED, the Board notes that this disability was included as part of the Veteran's prostate cancer residuals.  However, as the evidence indicates that ED is a separate and distinct disability due to the service-connected prostate cancer residuals, a separate rating for ED is warranted.  The Board notes that special monthly compensation for loss of use of a creative organ was granted in the October 2011 rating decision.  

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his prostate cancer residuals.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of urinary frequency and voiding dysfunction.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to his prostate cancer residuals, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected prostate cancer residuals.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

ORDER

Entitlement to an increased initial rating for prostate cancer residuals rated as noncompensably disabling prior to January 15, 2013, is denied.  

Entitlement to an initial rating in excess of 10 percent disabling for prostate cancer residuals prior to February 12, 2015, is denied.  

Entitlement to an initial rating of 20 percent is granted for prostate cancer residuals effective February 12, 2015; a rating in excess of 20 percent for prostate cancer residuals since February 12, 2015, is denied.

Entitlement to service connection for erectile dysfunction is granted.  


REMAND

The Board notes that in an August 2015 rating decision the Veteran was granted service connection for tinnitus, effective May 10, 2011.  In a VA Form 21-0958 dated in October 2015, the Veteran expressed disagreement with the rating assigned for tinnitus. 

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC). See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an increased rating for tinnitus must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to his claim for entitlement to an increased rating for tinnitus, or (2) the time period for doing so expires, whichever occurs first. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


